
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Griffith of
			 Virginia introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to allow the several States to nullify a law or regulation
		  of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					Whenever the legislatures of two-thirds of
				the several States approve resolutions to nullify the same law or executive
				regulation of the United States, such law or executive regulation shall be null
				and void and any portion of another law or executive regulation amended by the
				nullified law or executive regulation shall be deemed to read as if the
				repealed law or executive regulation had not been
				enacted.
					.
		
